Case 2:19-mj-03448-CG Document1 Filed 09/30/19 Page 1 of 5

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the duis oer JU

District of New Mexico

 

 

 

 

United States of America )
v. )
Case No : \
Aaron Tyler Stroud ) , C AAA
y IM |
)
)
_ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 29, 2019 in the county of Dona Ana in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. §912 Impersonation of an officer of the United States

This criminal complaint is based on these facts:

On or about September 29, 2019, Aaron Tyler Stroud falsely pretended to be a United States Deputy Marshal, an
officer of the United States, in violation of Title 18 U.S.C. § 912.

@ Continued on the attached sheet.

-

+
(J CQuplaipant 's signature

Cory Price, Deputy U.S. Marshal

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: Y/ 30, SK. (LG

-
(/ Judge's signature

City and state: Las Cruces, New Mexico Gregory J. Fouratt, U.S. Magistrate Judge

Printed name and title

 

 
Case 2:19-mj-03448-CG Document1 Filed 09/30/19 Page 2 of 5

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Cory Price, being first duly sworn, hereby depose and state as follows:

Is This affidavit is made in support of a criminal complaint that Aaron Tyler
Stroud, hereinafter referred to as STROUD, falsely pretended to be a United States
(U.S.) Deputy Marshal, an officer of the United States, in violation of Title 18, U.S.C. §
912, Impersonation of an officer of the United States.

2. I am a Deputy with the United States Marshals Service and have been so
employed since February 2010, and I am a “federal law enforcement officer” within the
meaning of Federal Rule of Criminal Procedure 41(a)(2)(C). I am currently assigned to
the United States Marshals Service Task force in Las Cruces where I am assigned to
investigate criminal matters. By virtue of my employment with the USMS, I am
authorized to conduct investigations into violations of the laws.

3. I am familiar with the facts and circumstances of the investigation into
STROUD. The information set forth in this affidavit has been derived from my own
investigation or communicated to me by other sworn law enforcement offices or reliable
sources. This affidavit is a summary of facts, provided in order to establish probable
cause. This affidavit does not set forth all of my knowledge regarding this investigation.

FACTS

4. On September 29, 2019, at approximately 12:15am, Officer Nanez with
Las Cruces Police Department was dispatched to a call at 2200 Mars Avenue in Las
Cruces, New Mexico. Upon arriving, Officer Nanez was approached by STROUD, who
identified himself by a different name, and stated he was a U.S Marshal located out of

the El Paso sector. STROUD stated he routinely patrols the area due to the fact there are
 

Case 2:19-mj-03448-CG Document1 Filed 09/30/19 Page 3 of 5

multiple break-ins. STROUD was unable to provide his address, saying that he was new
to the area, but during the conversation said that his wife was a school teacher in the
area. STROUD was observed to be wearing a t-shirt with the words “U.S. Marshal” on
it, carrying a gun on his hip, and wearing a badge of a six point star with a circle around
it near the firearm. STROUD was also carrying a radio. STROUD asked Officer Nanez
if Officer Nanez needed help with anything.

5. While taking the report at 2200 Mars, Officer Nanez heard a
confrontation. STROUD told Officer Nanez that the male and female at the residence
were involved in an altercation. Officer Nanez began talking with the male, and asked
STROUD to speak with the female.

6. Officer Nanez later spoke with STROUD, to which STROUD said he
routinely patrolled the area, and while doing so, he heard a verbal altercation and
approached. At one point, STROUD was rushed and pushed by the male. STROUD told
Officer Nanez that he ordered the two parties to stay away from each other. Officer
Nanez observed STROUD to have blood on him, which STROUD said was from when
the male resident pushed STROUD.

de Upon the arrival of backup, officers conducted additional interviews of the
individuals involved in the domestic altercation. During the interviews, the male and
female involved in the altercation told officers that someone portraying himself as a U.S.
Marshal approached them. This male, believed to be STROUD, was wearing a dark in
color shirt that said ‘Police, U.S. Marshal”. This male was wearing a belt with a holster
on it and a badge on the belt. STROUD walked towards the vehicle that the individuals

were in, and pointed his flashlight and handgun at them. STROUD commanded them to
 

Case 2:19-mj-03448-CG Document1 Filed 09/30/19 Page 4 of 5

show him their hands and step away from the vehicle. The male occupant of the vehicle
told the female occupant to get back into the vehicle, turn on the hazard lights, and drive
one block west and wait for police officers to arrive on scene. While doing so, the
vehicle occupants observed STROUD fire a shot into the air. While officers continued to
investigate and search for shell casings, STROUD left the scene and was unable to be
located by officers.

8. The officer that STROUD portrayed himself as is currently serving as a
U.S. Deputy Marshal located out of the El Paso sector. This Deputy Marshal’s wife is
employed as a school teacher.

9. On September 30, 2019, U.S Marshals and Las Cruces Police Department
was positively able to identify STROUD as the man posing as a U.S. Marshal on
September 29, 2019. Officers confirmed STROUD’s driver’s license photograph with
the body camera footage obtained from officers involved in the call at 2200 Mars
Avenue on September 29, 2019.

10. | United States Deputy Marshals are considered officers and employees of
the United States under Title 18 U.S.C. § 912, and are issued badges that are a six point
star surrounded by a circle. Law enforcement officers, to include U.S. Deputy Marshals,

are known to wear their duty firearm on their hip, next to their badge.
Case 2:19-mj-03448-CG Document1 Filed 09/30/19 Page 5of5

CONCLUSION
il, Based on the facts provided above, I submit there is probable cause to
believe that on or about September 29, 2019, STROUD falsely pretended to be a United
States Deputy Marshal, an officer of the United States, in violation of Title 18 U.S.C. §

912, Impersonation of an officer of the United States.

ae
Coheride —

Deputy United States Marshal

SWORN TO AND SUBSCRIBED before me this HK, of September 2019.

AA.

+ —

The Honoraklé Gregory J. Fouratt
United States Magistrate Judge
